Exhibit 10.5

 

ASSURED GUARANTY LTD.

 

EXECUTIVE SEVERANCE PLAN

 

 

Effective February 9, 2012

 

--------------------------------------------------------------------------------


 

ASSURED GUARANTY LTD. EXECUTIVE SEVERANCE PLAN

 

CERTIFICATE

 

I, James M. Michener, General Counsel and Secretary of Assured Guaranty Ltd.,
hereby certify that the attached document is a full, true and complete copy of
the Assured Guaranty Ltd. Executive Severance Plan in effect on February 9,
2012.

 

Dated this 24th day of April, 2012

 

 

/s/ James M. Michener

 

 

 

General and Secretary as Aforesaid

 

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

ASSURED GUARANTY LTD.

EXECUTIVE SEVERANCE PLAN

 

Table of Contents

 

Section 1

Definitions

 

 

Section 2

Purpose of Plan

 

 

Section 3

Eligibility and Participation

 

 

Section 4

Administration

 

 

Section 5

Termination of Employment Other Than a Qualifying Termination

 

 

Section 6

Termination of Employment Due to a Qualifying Termination

 

 

Section 7

Participant Obligations

 

 

Section 8

Claims

 

 

Section 9

Taxes

 

 

Section 10

Term of Plan; Amendment and Termination of Plan

 

 

Section 11

Miscellaneous

 

1

--------------------------------------------------------------------------------


 

ASSURED GUARANTY LTD.

 

EXECUTIVE SEVERANCE PLAN

 

1.0           DEFINITIONS

 

The following terms shall have the following meanings unless the context
indicates otherwise:

 

1.1           “Board” shall mean the Board of Directors of the Company.

 

1.2           “Bonus” shall mean the 3-year average of the annual bonuses paid
or payable to the Participant with respect to the 3 most recently completed
calendar years immediately preceding the Separation Date.  For a Participant who
has not been employed by the Company or a Participating Employer during the 3
most recently completed calendar years immediately preceding the Separation
Date, the average annual bonus amount shall be calculated based on the number of
full calendar years of employment immediately preceding the Separation Date. 
For a Participant who has not been employed long enough to receive an annual
bonus with respect to 1 completed calendar year, the annual bonus amount shall
be equal to the Participant’s annual target bonus.

 

1.3           “Cause” shall mean the occurrence of any of the following:

 

(1)           conviction or admission of guilt by the Participant of a felony
involving moral turpitude; or

 

(2)           violation of Sections 7.2, 7.3, 7.4, or 7.5 of the Plan; or

 

(3)           failure by the Participant to carry out the lawful and reasonable
directions of the Board or the Participant’s immediate supervisor, as the case
may be; or

 

(4)           the Participant, in carrying out his or her duties, has been
guilty of (1) a willful, serious, and continued failure to perform his or her
duties, (2) willful and serious misconduct or (3) a willful and material breach
of the Company Code of Conduct; provided, however, that any act, or failure to
act, by the Participant shall not constitute Cause for purposes of this Plan if
such act, or failure to act, was committed, or omitted, by the Participant in
good faith and in a manner he or she reasonably believed to be in the best
interests of the Company,

 

1.4           “CEO” shall mean the Executive serving as the chief executive
officer of the Company at the relevant time.

 

1.5           “Change in Control” shall be as defined in the Assured Guaranty
Ltd. 2004 Long-Term Incentive Plan as in effect on the Effective Date.

 

1.6          “Change-in-Control Date” shall mean the date that a Change in
Control first occurs.

 

1.7           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

1.8           “Committee” shall mean the Board’s Compensation Committee as
constituted from time to time.

 

1.9           “Company” shall mean Assured Guaranty Ltd., a Bermuda corporation,
including any successor entity or any successor to the business by purchase of
the assets of the Company that has assumed the Plan.

 

1.10         “Competitive Activity” shall mean (i) the Participant’s engaging in
an activity, directly or indirectly, whether as an employee, consultant,
partner, principal, agent, distributor, representative, stockholder (except as a
less than one percent stockholder of a publicly traded company or a less than
five percent stockholder of a privately held company) or otherwise, within the
United States, Bermuda, or the Cayman Islands, if such activities involve
insurance or reinsurance of United States based entities or risks that are
competitive with the financial guaranty insurance business then being conducted
by the Company or any affiliate and which, during the period covered by the
Participant’s employment, were

 

2

--------------------------------------------------------------------------------


 

conducted by the Company or any affiliate; or (ii) the Participant’s engaging in
any activity, directly or indirectly, whether on behalf of himself or herself or
any other person or entity (x) to solicit any client and/or customer of the
Company or any affiliate or (y) to hire any employee or former employee of the
Company or any present or former affiliate of the Company or encourage any
employee of the Company or affiliate to leave the employ of the Company or
affiliate.

 

1.11         “Effective Date” shall mean February 9, 2012.

 

1.12         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

1.13         “Executive” shall mean a regular full-time employee of the Company
or any Participating Employer with executive, managerial or similar duties and
responsibilities.

 

1.14         “Good Reason” shall mean the occurrence of any of the following
without the Participant’s prior written consent:

 

(1)           a significant reduction of the Participant’s responsibilities or
status; or

 

(2)           a reduction in the Participant’s salary, bonus potential, or a
material  reduction of benefits;

 

but only if the conditions described in clauses (1) or (2) constitute a material
negative change to the Participant in the service relationship, as that phrase
is used in Treas. Reg. §1.409A-1(n)(2)(i).

 

In order for a termination of employment to constitute termination for Good
Reason, a Participant must notify the Company in writing of termination for Good
Reason, specifying the event constituting Good Reason, within 90 days after the
occurrence of the event that the Participant believes constitutes Good Reason. 
Failure for any reason to give written notice of termination of employment for
Good Reason in accordance with the foregoing will be deemed a waiver of the
right to voluntarily terminate the Participant’s employment for that Good Reason
event.  The Company will have a period of 30 days after receipt of such notice
in which to cure the Good Reason.  If the Good Reason is cured within this
period, the Participant will not be entitled to the Severance Payment under the
Plan.  If the Company waives its right to cure or does not, within the 30 day
period, cure the Good Reason, the Participant will be entitled to Severance
Payment under the Plan subject to the terms and conditions hereof, and such
Participant’s actual Separation Date will be determined in the sole discretion
of the Company, but in no event will it be later than 30 calendar days from the
date the Company waives its right to cure or the end of the 30-day period during
which the Company may cure the Good Reason, whichever is earlier.

 

1.15         “Health Continuation Amount” shall mean, to the extent a
Participant participates in the health and/or dental plans of the Company or a
Participating Employer as of the Separation Date, an amount equal to twelve (12)
months of health and/or dental premium payments as determined under
Section 4980B of the Code, and Sections 601-609 of ERISA and determined for a
Participant based on such Participant’s elections as in effect on such
Participant’s Separation Date.

 

1.16         “Initial Participants” shall mean the individuals serving as the
CEO, the Chief Operating Officer of the Company, the General Counsel of the
Company and the Chief Financial Officer of the Company as of the Effective Date.

 

1.17         “Participant” shall mean an Executive who has been designated to
participate in the Plan in accordance with Section 3 below and who is
participating in the Plan on the Separation Date.

 

1.18         “Participating Employer” means a subsidiary or affiliate of the
Company that participates in the Plan.

 

1.19         “Plan” shall mean the Assured Guaranty Ltd. Executive Severance
Plan.

 

1.20         “Pro-Rata Bonus” means an amount equal to the Bonus for a
Participant for the year in which such Participant incurs a Separation Date
multiplied by a fraction, the numerator of which shall equal the number of days
worked in the year between January 1st of such year and the Separation Date and
the numerator of which shall equal 365.

 

3

--------------------------------------------------------------------------------


 

1.21         “Qualifying Termination” means either: (i) a termination of a
Participant’s employment by the Company or Participating Employer without Cause
or (ii) a voluntary termination of a Participant’s employment by the Participant
for Good Reason.

 

1.22         “Restricted Period” shall mean the period commencing on the
Participant’s Separation Date and continuing until the end of the first
anniversary of the Separation Date.

 

1.23         “Salary” shall mean the Participant’s annual base salary as
approved by the Committee and as in effect as of the Separation Date (without
regard to any reduction in such Participant’s annual base salary which
constitutes Good Reason).

 

1.24         “Severance Payment” means a lump-sum cash payment equal to the sum
of:

 

(a)           an amount equal to the Pro-Rata Bonus, plus

 

(b)           an amount equal to one year of the Participant’s Salary, plus

 

(c)           an amount equal to the Participant’s Bonus, plus

 

(d)           an amount equal to the Health Continuation Amount.

 

1.25         “Separation Date” shall mean the date a Participant’s employment
with the Company and/or Participating Employer is terminated; provided, however
that the Participant’s employment shall not be considered terminated while the
Participant is on a bona fide leave of absence (determined in accordance with
Treasury Regulation Section 1.409A-1(h)); provided, further, however, that the
determination of a Participant’s termination of employment by reason of a sale
of assets, sale of stock, spin-off or other similar transaction of the Company
or Participating Employer will be made in accordance with Treasury Regulation
Section 1.409A-1(h).

 

2.0           PURPOSE AND HISTORY OF PLAN

 

2.1           Purpose.  Assured Guaranty Ltd. Executive Severance Plan (the
“Plan”) is maintained by the Company:

 

(a)           to provide the terms and conditions relating to an Executive’s
separation from service from the Company and/or a Participating Employer; and

 

(b)           to retain certain highly qualified individuals as Executives; and

 

(c)           to maintain the focus of such Executives on the business of the
Company and to mitigate the distractions caused by the possibility that the
Executive’s employment may be terminated.

 

2.2           Effective Date.  The Plan is effective with respect to a
Participant’s Separation Date occurring on or after the Effective Date.

 

2.3           ERISA.  The Plan is intended to qualify as an “employee benefit
plan” (as such term is defined under Section 3(3) of ERISA) and, accordingly,
the Plan is intended to be subject to ERISA.  In addition, the Plan is intended
to qualify as a “top-hat” plan (as such term is commonly used under the ERISA
regulations promulgated by the U.S. Department of Labor) since it provides
benefits only to a select group of management or highly compensated employees of
the Company.  The Committee may remove an Executive from eligibility to
participate in the Plan if the Committee determines that such Executive’s
participation will cause the Plan to fail to qualify as a top-hat plan.

 

3.0           ELIGIBILITY AND PARTICIPATION

 

3.1           Participation.  Participants shall consist of the Initial
Participants and those Executives designated by the Committee.  Subject to
Section 2.3, an Executive who becomes a Participant shall remain a Participant
until the termination of the Plan in accordance with Section 10 below.

 

4

--------------------------------------------------------------------------------


 

3.2           Committee Approval; Participant Agreement.  Notwithstanding
anything contained in the Plan to the contrary, no Initial Participant nor other
Executive designated by the Committee in accordance with Section 3.1 above shall
become a Participant until such designation has been approved in writing by the
Committee and such Executive has agreed in writing to be a Participant and to be
subject to all applicable terms of the Plan.

 

3.3           Exclusion from Participation.  Notwithstanding anything contained
in the Plan to the contrary, an Executive is not eligible to participate in the
Plan and will be excluded from coverage under the Plan if such Executive is a
party to an individual arrangement or written employment agreement providing
severance payments other than pursuant to the Plan.

 

4.0           ADMINISTRATION

 

4.1           Responsibility.  The Committee shall have the responsibility, in
its sole discretion, to control, operate, manage and administer the Plan in
accordance with its terms.

 

4.2           Authority of the Committee.  The Committee shall have the maximum
discretionary authority permitted by law that may be necessary to enable it to
discharge its responsibilities with respect to the Plan, including but not
limited to the following:

 

(a)           to determine and designate Executives eligible for participation
in the Plan;

 

(b)           to approve Participants designated by the CEO;

 

(c)           to determine or calculate a Participant’s Severance Payment;

 

(d)           to correct any defect, supply any omission, or reconcile any
inconsistency in the Plan in such manner and to such extent as it shall deem
appropriate in its sole discretion to carry the same into effect;

 

(e)           to issue administrative guidelines as an aid to administer the
Plan and make changes in such guidelines as it from time to time deems proper;

 

(f)            to make rules for carrying out and administering the Plan and
make changes in such rules as it from time to time deems proper;

 

(g)           to the extent permitted under the Plan, grant waivers of Plan
terms, conditions, restrictions, and limitations;

 

(h)           to make reasonable determinations as to a Participant’s
eligibility for benefits under the Plan, including determinations as to Cause
and Good Reason; and

 

(i)            to take any and all other actions it deems necessary or advisable
for the proper operation or administration of the Plan.

 

4.3           Delegation of Authority.  The Committee may delegate to one or
more of its members, or to one or more agents, such administrative duties as it
may deem advisable; provided, however, that any such delegation shall be in
writing.

 

4.5           Determinations and Interpretations by the Committee.  All
determinations and interpretations made by the Committee shall be binding and
conclusive to the maximum extent permitted by law on all Participants and their
heirs, successors, and legal representatives.

 

4.6           Information.  The Company and Participating Employers shall
furnish to the Committee in writing all information the Committee may deem
appropriate for the exercise of its powers and duties in the administration of
the Plan.  Such information may include, but shall not be limited to, the full
names of all Participants, their earnings and their dates of birth, employment,
termination or death.  Such information

 

5

--------------------------------------------------------------------------------


 

shall be conclusive for all purposes of the Plan, and the Committee shall be
entitled to rely thereon without any investigation thereof.

 

4.7           Liability.  No member of the Board, no member of the Committee and
no employee of the Company shall be liable for any act or failure to act
hereunder, except in circumstances involving his or her bad faith, gross
negligence or willful misconduct, or for any act or failure to act hereunder by
any other member or employee or by any agent to whom duties in connection with
the administration of the Plan have been delegated.

 

4.8           Indemnification.  The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company,
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.

 

5.0           TERMINATION OF EMPLOYMENT OTHER THAN A QUALIFYING TERMINATION

 

5.1           Separation Event.  In the event that the Participant incurs a
termination of employment for any reason other than a Qualifying Termination,
the Participant shall be entitled to payments and benefits described in this
Section 5.

 

5.2           Accrued Obligations.  The Company shall pay to the Participant on
the regularly-scheduled payroll date immediately following the Separation Date,
a lump-sum cash payment equal to the Participant’s earned but unpaid Salary
through the Participant’s Separation Date.

 

5.3           Cash Severance Payments.  The Participant shall not be entitled
to, and the Company shall have no obligation to pay to the Participant, the
Severance Payment.

 

5.4           Benefit Plans.  Any other rights and benefits of the Participant
which may be available pursuant to any employee benefits plans, policies, and
practices of the Company or applicable Participating Employer shall be
determined in accordance with the applicable terms and provisions of such plans,
policies, and practices as in effect on the Participant’s Separation Date.

 

5.5           No Other Payments or Benefits.  Following a Participant’s
termination of employment for any reason other than a Qualifying Termination,
except as set forth in this Section 5, a Participant shall have no further
rights to any compensation or any other benefits under this Plan.

 

6.0           TERMINATION OF EMPLOYMENT DUE TO A QUALIFYING TERMINATION

 

6.1           Separation Event.  In the event that the Participant incurs a
termination of employment that constitutes a Qualifying Termination, the
Participant shall be entitled to payments and benefits described in this
Section 6.

 

6.2           Accrued Obligations.  The Company shall pay to the Participant on
the regularly-scheduled payroll date immediately following the Separation Date,
a lump-sum cash payment equal to the Participant’s earned but unpaid Salary
through the Participant’s Separation Date.

 

6.3           Cash Severance Payments.  Subject to the Participant’s compliance
with the Participant’s obligations as provided below in Section 7, including,
but not limited to, the Participant’s obligation to timely sign and not revoke a
release as provided in Section 7.1, the Company shall pay the Severance Payment
to the Participant within the sixty-day period following the Separation Date.

 

6.4           Benefit Plans.  Any other rights and benefits of the Participant
which may be available pursuant to any employee benefits plans, policies, and
practices of the Company or applicable Participating Employer shall be
determined in accordance with the applicable terms and provisions of such plans,
policies, and practices as in effect on the Participant’s Separation Date.

 

6

--------------------------------------------------------------------------------


 

6.5           No Other Payments or Benefits.  Following a Participant’s
termination of employment for any reason other than a Qualifying Termination,
except as set forth in this Section 6, Participant shall have no further rights
to any compensation or any other benefits under this Plan.

 

7.0           PARTICIPANT OBLIGATIONS

 

7.1           Waiver and Release.  As a condition precedent for receiving the
Severance Payment provided under Section 6 above, a Participant shall execute a
waiver and release substantially in the form attached to the Plan as Exhibit A;
provided that the Severance Payment under Section 6 above shall be payable only
if the release is executed and returned to the Company and any period during
which the Participant may revoke such release has expired not later than the
sixty-day anniversary of the Participant’s Separation Date; provided, further
that if the release is not effective prior to the sixty-day anniversary of the
Participant’s Separation Date, the Participant shall immediately forfeit any
right to the Severance Payment; provided, further, that, if the sixty-day period
described above during which the Participant may consider signing the release
begins in one calendar year and ends in a second calendar year, no portion of
the Severance Payment shall be made earlier than the first day of the second
calendar year.

 

7.2           Non-competition and Non-solicitation.  A Participant shall not, at
any time during his or her employment with the Company or a Participating
Employer, directly or indirectly engage in a Competitive Activity.  During the
Restricted Period, a Participant shall not at any time, directly or indirectly,
engage in a Competitive Activity, if a Participant either (i) incurs a
termination of employment that constitutes a Qualifying Termination or
(ii) incurs a termination of employment for any other reason and the Company, in
its sole discretion, agrees to pay the Participant an amount equal to one year
of the Participant’s Salary.

 

7.3           Confidentiality.  The Participant covenants that he or she shall
not, without the prior written consent of the Company use, or disclose to any
person (other than an employee of either of the Company or Participating
Employer, or other person, to whom disclosure is necessary to the performance by
the Participant of his or her duties in the employ of the Company or
Participating Employer) any confidential or proprietary information about the
Company or any affiliate or their business, unless and until such information
has become known to the public generally (other than as a result of unauthorized
disclosure by the Participant). The foregoing covenants by the Participant shall
be without limitation as to time and geographic applications.

 

7.4           Non-Disparagement.  At all times prior to and following the
Separation Date, a Participant shall not make any statements or express any
views that disparage the business reputation or goodwill of the Company and/or
any of its affiliates.

 

7.5           Full Time and Attention.  The Participant agrees to devote his or
her full business time exclusively to the business affairs of the Company, and
to perform his or her duties faithfully.  Subject to the demands of his or her
position with the Company, the Participant shall be permitted to: (i) deliver
lectures and fulfill speaking engagements; and (ii) engage in industry,
charitable and community activities; provided, however, that any expenses, such
as for travel, incurred by the Participant in connection with such activities
shall be for the personal account of the Participant and shall not be reimbursed
by the Company, unless based on the Committee’s view it is done for the overall
benefit of the Company in forwarding its image, business abilities or quality of
staff.

 

7.6           Resignation as Officer and Director.  On or before the Separation
Date, the Participant shall submit to the Company in writing his or her
resignation (as applicable)  as (i) an officer of the Company and of all
affiliates and (ii) a member of the Board and of the board of directors of all
affiliates.

 

7.7           Return of Company Property.  Immediately following the Separation
Date, a Participant shall immediately return to the Company all Company or
affiliate property in his or her  possession, including but not limited to all
computer equipment (hardware and software), telephones, facsimile machines, palm
pilots and other communication devices, credit cards, office keys, security
access cards, badges, identification cards and all copies (including drafts) of
any documentation or information (however stored) relating to the business of
the Company or any affiliate, its customers and clients or its prospective
customers and clients.

 

7

--------------------------------------------------------------------------------


 

7.8           Cooperation.  Following the Separation Date, a Participant shall
give his or her assistance and cooperation willingly, upon reasonable advance
notice with due consideration for his or her other business or personal
commitments, in any matter relating to his or her position with the Company, or
his or her expertise or experience as the Company may reasonably request,
including his or her attendance and truthful testimony where deemed appropriate
by the Company, with respect to any investigation or the Company’s defense or
prosecution of any existing or future claims or litigations or other proceeding
relating to matters in which he or she was involved or potentially had knowledge
by virtue of his or her employment with the Company.  In no event shall his or
her cooperation materially interfere with his or her services for a subsequent
employer or other similar service recipient.  The Company agrees that (i) it
shall promptly reimburse the Participant for his or her reasonable and
documented expenses in connection with his or her rendering assistance and/or
cooperation under this Section 7.8, upon his or her presentation of
documentation for such expenses and (ii) the Participant shall be reasonably
compensated for any continued material services as required under this
Section 7.8.

 

7.9           Enforcement of Section 7.  Notwithstanding anything in the Plan to
the contrary, if a Participant materially violates any provision of this
Section 7, then, to the extent the Severance Payment has not yet been paid, such
Participant shall immediately forfeit any right, title and interest to the
Severance Payment and, to the extent that the Severance Payment has previously
been paid, such Participant shall be required to repay the Severance Payment to
the Company.

 

7.10         Enforcement of Non-competition, Non-solicitation and
Confidentiality Covenants.  Without intending to limit the remedies available to
the Company or Participating Employer for the breach of any of the Participant’s
covenants in this Section 7, the Participant acknowledges and agrees that
damages at law are an insufficient remedy for the Company or Participating
Employer and that, accordingly, the Company or Participating Employer shall be
entitled to apply for and obtain injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened breach, or otherwise
specifically enforce, any or all of said covenants. The Parties acknowledge that
each of the covenants contained in this Section 7 is an essential element of
this Plan. If any covenant or term of this Section 7 is determined to be invalid
or unenforceable in any instance, such determination shall not prevent the
reassertion thereof with respect of any other breach or violation. If, in any
proceeding, a court (or other tribunal) refuses to enforce the covenants
contained in this Section 7 because such covenants cover too extensive a
geographic area or too long a period of time, any such covenant shall be deemed
amended to the extent (but only to the extent) required by law to permit its
enforceability hereunder.

 

8.0           CLAIMS

 

8.1           Claims Procedure.  If a Participant believes that he or she is
entitled to payments and benefits under the Plan that are not provided, or such
Participant disagrees with any other action taken by the Committee with respect
to the Plan, then the Participant may submit a claim to the Committee in
writing.  A claim must be made in writing and submitted within sixty days of
such Participant’s Separation Date.  In the event such Participant makes a claim
for benefits beyond sixty days of such Participant’s Separation Date, then such
Participant is expressly precluded from receiving the Severance Payment under
the Plan.

 

8.2           Claims Review Procedure.  The claimant will be notified in writing
by the Committee if the claim under the Plan is denied within ninety days after
receipt of the claim by the Committee (which may be extended to 180 days if
required).  This notice will include the reasons for the denial and the specific
provision(s) on which the denial is based, a description of any additional
information needed to resubmit the claim, and an explanation of the claims
review procedure.  If the Committee requires an extension of time to respond to
the appeal, the claimant (or his or her representative) will receive notice of
the reason for the extension within the initial ninety-day period and a date by
which he or she can expect a decision.  If a claim for benefits under the Plan
is denied in full or in part, the claimant (or his or her representative) may
appeal the decision to the Committee. To appeal a decision, the claimant (or his
or her representative) must submit a written document through the U.S. Postal
Service or other courier service appealing the denial of the claim within sixty
days after he or she received notice of the claim denial described above.  The
claimant (or his or her representative) may also include information or other
documentation in support of his or her claim.  The claimant (or his or her
representative) will be notified of a decision within sixty days (which may be
extended to 120 days, if required) of the date the appeal is received.  This
notice will include the reasons for the denial and the specific provision(s) on
which the denial is based, a description of any additional information needed

 

8

--------------------------------------------------------------------------------

 


 

to resubmit the claim, and an explanation of the claims review procedure.  If
the Committee requires an extension of time to respond to the appeal, the
claimant (or his or her representative) will receive notice of the reason for
the extension within the initial sixty-day period and a date by which he or she
can expect a decision.  If the original denial is upheld on first appeal, the
claimant (or his or her representative)  may request a review of this decision. 
The claimant (or his or her representative) may submit a written request for
reconsideration to the Committee (as listed below) within sixty days after
receiving the denial.  The claimant (or his or her representative) can review
all plan documents in preparing the appeal and he or she may be represented by a
qualified person during the appeal process.  Any documents or records that
support your position must be submitted with your appeal letter.  The claim will
be reviewed, and the claimant (or his or her representative) will receive
written notice of the decision within sixty days (which may be extended to 120
days, if required).  The written notice will include the specific reasons for
the decision and specific reference to the Plan provision(s) on which the
decision is based.  Any decision on final appeal will be final, conclusive and
binding upon all parties.  If the final appeal is denied, however, the claimant
(or his or her representative) will be advised of his or her right to file a
claim in court.  It is the Company’s intent that in any challenge to a denial of
benefits on final appeal under these procedures, the court of law or a
professional arbitrator conducting the review will apply a deferential
(“arbitrary and capricious”) standard and not a de novo review.

 

8.3           Dispute Resolution.  The Participant may not bring a lawsuit to
recover benefits under the Plan until he or she has exhausted the internal
administrative process described above.  No legal action may be commenced at all
unless commenced no later than 1 year following the issuance of a final decision
on the claim for benefits, or the expiration of the appeal decision period if no
decision is issued.  This one-year statute of limitations on suits for all
benefits will apply in any forum where the individual may initiate such a suit.

 

9.0           TAXES

 

9.1           Withholding Taxes.  The Company or Participating Employer shall be
entitled to withhold from any and all payments made to a Participant under the
Plan all federal, state, local and/or other taxes or imposts which the Company
or Participating Employer determines are required to be so withheld from such
payments or by reason of any other payments made to or on behalf of the
Participant or for his or her benefit hereunder.

 

9.2           Section 409A of the Code.  The Severance Payment is not intended
to be subject to Section 409A of the Code and is intended to be paid within the
period necessary to satisfy the exemption from Section 409A of the Code for
short term deferrals set forth in Treas. Reg. § 1.409A-1(b)(4)(i). 
Notwithstanding anything contained in the Plan to the contrary, if the Severance
Payment is a substitute or replacement for a right to payment that constitutes
nonqualified deferred compensation within the meaning of Section 409A of the
Code, including, to the extent applicable, amounts payable under another plan or
agreement between the Participant and the Company or applicable Participating
Employer (the “Protected Amount”) and if the Protected Amount is payable upon a
separation from service, then the Severance Payment amount shall be paid at the
same time and in the same form as the Protected Amount.  Payments payable under
the Plan triggered by a termination of employment that are deferred compensation
subject to (but not otherwise exempt from) Section 409A of the Code shall not be
made unless such termination of employment constitutes a separation from service
within the meaning of Section 409A of the Code.  Notwithstanding any other
provision in the Plan to the contrary, if the Participant is a “specified
employee” on the date of his or her separation from service within the meaning
of Section 409A of the Code and Treasury Regulation § 1.409A-1(h), payments and
benefits payable under the Plan due to a separation from service that are
deferred compensation subject to (but not otherwise exempt from) Section 409A of
the Code that would otherwise be paid or provided during the six-month period
commencing on the separation from service, will be deferred until the first day
of the seventh month following the separation from service if such deferral is
necessary to avoid the additional tax under Section 409A of the Code.

 

9.3           No Guarantee of Tax Consequences.  No person connected with the
Plan in any capacity, including, but not limited to, the Company, the
Participating Employers, any affiliate, and their directors, officers, agents
and employees makes any representation, commitment, or guarantee that any tax
treatment, including, but not limited to, federal, state and local income,
estate and gift tax treatment, will be applicable with respect to amounts
payable or provided under the Plan, or paid to or for the benefit of a

 

9

--------------------------------------------------------------------------------


 

Participant under the Plan, or that such tax treatment will apply to or be
available to a Participant on account of participation in the Plan.

 

10.0         TERM OF PLAN; AMENDMENT AND TERMINATION OF PLAN

 

10.1         Term of Plan.  The Plan shall remain in effect until the Board
terminates the Plan.

 

10.2         Amendment of Plan.  The Plan may be amended by the Board at any
time with or without prior notice; provided, however, that the Plan shall not be
amended during the period commencing on the 180th day immediately preceding a
Change-in-Control Date and ending on the 2nd anniversary of such
Change-in-Control Date without the written consent of each Participant with
respect to such Participant’s rights under the Plan.

 

10.3         Termination of Plan.  The Plan may be terminated or suspended by
the Board at any time with or without prior notice; provided, however, that the
Plan shall not be terminated or suspended during the period commencing on the
180th day immediately preceding a Change-in-Control Date and ending on the 2nd
anniversary of such Change-in-Control Date without the written consent of each
Participant with respect to such Participant’s rights under the Plan.

 

10.4         No Adverse Effect.  If the Plan is amended, terminated, or
suspended in accordance with Sections 10.2 or 10.3 above, such action shall not
adversely affect the rights or benefits of an Initial Participant without the
written consent of such Initial Participant.

 

11.0         MISCELLANEOUS

 

11.1         No Mitigation.  A Participant shall be under no obligation to seek
other employment following the Separation Date and there shall be no offset
against amounts due the Participant under the Plan on account of any
compensation attributable to any subsequent employment.

 

11.2         No Duplication of Benefits.  Nothing in the Plan, a change in
control plan or agreement, an offer letter or letter agreement from the Company
or a Participating Employer, a prevailing practice of the Company or a
Participating Employer, or any oral statement made by or on behalf of the
Company or a Participating Employer will entitle a Participant to receive
duplicate benefits in connection with a voluntary or involuntary termination of
employment.  For example, a Participant is not eligible for payments and
benefits under both this Plan and a change in control letter agreement between
such Participant and the Company or any Participating Employer.  The Company’s
(or any Participating Employer’s) obligation of the Company to make payments
under the Plan will be expressly conditioned upon the Participant not receiving
duplicate payments.  In addition, if a Participant becomes entitled to the
Severance Payment under the Plan, such Participant will not receive payment of a
bonus for the year in which the Separation Date occurs (other than the Bonus and
Pro-Rata Bonus portion of the Severance Payment).

 

To the extent that any amounts would otherwise be payable (or benefits would
otherwise be provided) to an employee under another plan of the Company or a
Participating Employer (or their affiliates) or an agreement with an employee
and the Company or a Participating Employer (or their affiliates), including a
change in control plan or agreement, an offer letter or letter agreement, and to
the extent that such other payments or benefits or the severance payments and
benefits provided under this Plan are subject to Section 409A of the Code, the
Plan shall be administered to ensure that no payment or benefit under the Plan
will be (i) accelerated in violation of Section 409A of the Code or (ii) further
deferred in violation of Section 409A of the Code.

 

11.3         Offset for U.S. Expatriates.  The Severance Payment to which a
Participant becomes entitled under the Plan will be reduced (but not below zero)
for U.S. expatriates by a amount equal to any payments of severance required to
be paid by law in any country other than the U.S.  Any offset shall be applied
in a manner consistent with Section 409A of the Code to the extent that either
the Severance Payment or the payments required by any law in any country other
than U.S. law are subject to Section 409A of the Code.

 

11.4         Unfunded Obligation.  All severance payments and benefits under the
Plan constitute unfunded obligations of the Company and the Participating
Employers.  Severance payments will be made, as due,

 

10

--------------------------------------------------------------------------------


 

from the general funds of the Company or the Participating Employers.  The Plan
constitutes solely an unsecured promise by the Company and the Participating
Employers to provide severance benefits to a Participant to the extent provided
in the Plan.

 

11.5         No Right to Continued Employment.  The Participant’s rights, if
any, to continue to serve the Company as an employee shall not be enlarged or
otherwise affected by his or her designation as a Participant under the Plan,
and the Company or the applicable Participating Employer reserves the right to
terminate the employment of any employee at any time.  The adoption of the Plan
shall not be deemed to give any employee, or any other individual any right to
be selected as a Participant or to continued employment with the Company or any
Participating Employer.

 

11.6         Indemnification.  The Company shall indemnify each Participant in
accordance with its Articles of Incorporation.

 

11.7         Other Rights.  The Plan shall not affect or impair the rights or
obligations of the Company or a Participant under any other written plan,
contract, arrangement, or pension, profit sharing or other compensation plan.

 

11.8         Governing Law.  The Plan shall be governed by and construed in
accordance with the laws of New York without reference to principles of conflict
of laws, except as superseded by ERISA and other applicable law.

 

11.9         Severability.  If any term or condition of the Plan shall be
invalid or unenforceable to any extent or in any application, then the remainder
of the Plan, with the exception of such invalid or unenforceable provision,
shall not be affected thereby and shall continue in effect and application to
its fullest extent.

 

11.10       Incapacity.  If the Committee determines that a Participant is
unable to care for his or her affairs because of illness or accident, any
benefit due the Participant may be paid to the Participant’s spouse or to any
other person deemed by the Committee to have incurred expense for such
Participant (including a duly appointed guardian, committee or other legal
representative), and any such payment shall be a complete discharge of the
Company’s obligation hereunder.

 

11.11       Transferability of Rights.  The Company shall have the unrestricted
right to transfer its obligations under the Plan with respect to one or more
Participants to any person, including, but not limited to, any purchaser of all
or any part of the Company’s business.  No Participant shall have any right to
commute, encumber, transfer or otherwise dispose of or alienate any present or
future right or expectancy which the Participant may have at any time to receive
payments of benefits hereunder, which benefits and the right thereto are
expressly declared to be non-assignable and nontransferable, except to the
extent required by law.  Any attempt to transfer or assign a benefit, or any
rights granted hereunder, by a Participant or the spouse of a Participant shall,
in the sole discretion of the Committee (after consideration of such facts as it
deems pertinent), be grounds for terminating any rights of the Participant to
any portion of the Plan benefits not previously paid.

 

11.12       Oral Statements.  The provisions of this document supersede any oral
statements made by any employee, officer, or Board member of the Company or any
Participating Employer regarding eligibility, severance payments and benefits.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AGREEMENT AND GENERAL RELEASE

 

THIS AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and entered into as
of this        day of          , 201  , by and between Assured Guaranty Ltd.
(the “Company”), and                             , (the “Executive”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.             Termination of Employment.  Company and the Executive agree that
her employment with Company will cease effective [DATE] which shall be referred
to herein as the “Termination Date”. Executive’s participation in all Company
benefit plans, except as otherwise stated herein and as expressly provided in
the Assured Guaranty Ltd. Executive Severance Plan (the “Plan”), will cease on
the Termination Date. The Executive further agrees that she will not hereafter
seek reinstatement, recall or reemployment with Company.

 

2.             Severance Payment.

 

(a)           Company shall pay the Executive severance benefits pursuant to the
terms of  the Plan.

 

(b)           The terms of the Plan requires that the Executive executes a
release in the form provided by Company and agreed to by the Executive.

 

(c)           (1)[Company shall pay or distribute to the Executive benefits
pursuant to the terms of Assured Guaranty Ltd. 2004 Equity Long-Term Incentive
Plan (the “Equity Plan”).

 

(d)           In order to be eligible for certain benefits pursuant to grants
made pursuant to the Equity Plan, the terms of such awards require that the
Executive executes a release in the form provided by Company and agreed to by
the Executive.]

 

(e)           The payments described in this Paragraph 2 will not be counted as
compensation for any employee benefit plan or program, except as contemplated by
the Plan.

 

3.             General Release.  In consideration of the payments to be made by
Company to the Executive in Paragraph 2 above, the Executive, with full
understanding of the contents and legal effect of this Release and having the
right and opportunity to consult with her counsel, releases and discharges
Company, its officers, directors, board members, supervisors, managers,
employees, agents, representatives, attorneys, divisions, subsidiaries and
affiliates, and all related entities of any kind or nature, and its and their
predecessors, successors, heirs, executors, administrators, and assigns
(collectively, the “Company Released Parties”) from any and all claims, actions,
causes of action, grievances, suits, charges, or complaints of any kind or
nature whatsoever, that she ever had or now has, whether fixed or contingent,
liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute, or equity, before any federal,
state, local, or private court, agency, arbitrator, mediator, or other entity,
regardless of the relief or remedy.  Without limiting the generality of the
foregoing, it being the intention of the parties to make this Release as broad
and as

 

--------------------------------------------------------------------------------

(1)           Where this release contains bracketed language, the determination
of whether bracketed language will be used, or which option contained within the
bracketed language will be used, will depend on the circumstances of an
Executive’s termination of employment.

 

12

--------------------------------------------------------------------------------


 

general as the law permits, this Release specifically includes any and all
subject matters and claims arising from any alleged violation by the Released
Parties under the Age Discrimination in Employment Act of 1967, as amended;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1866, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 1981); the
Rehabilitation Act of 1973, as amended; the Employee Retirement Income Security
Act of 1974, as amended; the New York Human Rights Law, and other similar state
or local laws; the Americans with Disabilities Act; the Worker Adjustment and
Retraining Notification Act; the Equal Pay Act; Executive Order 11246; Executive
Order 11141; and any other statutory claim, employment or other contract or
implied contract claim or common law claim for wrongful discharge, breach of an
implied covenant of good faith and fair dealing, defamation, or invasion of
privacy arising out of or involving her employment with Company, the termination
of her employment with Company, or involving any continuing effects of her
employment with Company or termination of employment with Company, including any
claims arising under the Plan.  The Executive further acknowledges that she is
aware that statutes exist that render null and void releases and discharges of
any claims, rights, demands, liabilities, action and causes of action which are
unknown to the releasing or discharging part at the time of execution of the
release and discharge.  The Executive hereby expressly waives, surrenders and
agrees to forego any protection to which she would otherwise be entitled by
virtue of the existence of any such statute in any jurisdiction including, but
not limited to, the State of New York.

 

4.             [NOTE:  At the time of termination, Paragraph 4 will be added
disclosing all rights or payments (in addition to those listed in Paragraph 2)
to which the Executive remains entitled notwithstanding the release in Paragraph
3.]

 

5.             Covenant Not to Sue.  The Executive agrees not to bring, file,
charge, claim, sue or cause, assist, or permit to be brought, filed, charged or
claimed any action, cause of action, or proceeding regarding or in any way
related to any of the claims described in Paragraph 3 hereof, and further agrees
that her Release is, will constitute and may be pleaded as, a bar to any such
claim, action, cause of action or proceeding.  If any government agency or court
assumes jurisdiction of any charge, complaint, or cause of action covered by
this Release, the Executive will not seek and will not accept any personal
equitable or monetary relief in connection with such investigation, civil
action, suit or legal proceeding.

 

6.             Severability.  If any provision of this Release shall be found by
a court to be invalid or unenforceable, in whole or in part, then such provision
shall be construed and/or modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Release, as the case may require, and this Release shall be construed
and enforced to the maximum extent permitted by law, as if such provision had
been originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.  The
parties further agree to seek a lawful substitute for any provision found to be
unlawful; provided, that, if the parties are unable to agree upon a lawful
substitute, the parties desire and request that a court or other authority
called upon to decide the enforceability of this Release modify the Release so
that, once modified, the Release will be enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

 

7.             Waiver.  A waiver by Company of a breach of any provision of this
Release by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive.  No waiver shall be valid
unless in writing and signed by an authorized officer of  Company. A waiver by
Executive of a breach of any provision of this Release by Company shall not
operate or be construed as a waiver or estoppel of any subsequent breach by
Company.  No waiver shall be valid unless in writing and signed by Executive.

 

8.             No Admission of Wrongdoing.  Nothing in this Agreement shall be
deemed an admission of wrongdoing or any kind of liability by Company.

 

9.             Non-Disclosure.  The Executive agrees that she will keep the
terms and amounts set forth in this Release completely confidential and will not
disclose any information concerning this

 

13

--------------------------------------------------------------------------------


 

Release’s terms and amounts to any person other than her attorney, accountant,
tax advisor, or immediate family.

 

10.           Representation.  Executive hereby agrees that this release is
given knowingly and voluntarily and acknowledges that:

 

(a)           this Agreement is written in a manner understood by Executive;

 

(b)           this release refers to and waives any and all rights or claims
that she may have arising under the Age Discrimination in Employment Act, as
amended;

 

(c)           Executive has not waived any rights arising after the date of this
Agreement;

 

(d)           Executive has received valuable consideration in exchange for the
release in addition to amounts Executive is already entitled to receive; and

 

(e)           Executive has been advised to consult with an attorney prior to
executing this Agreement.

 

(f)            [A list of the job titles and ages of all individuals eligible to
and not eligible to receive severance is attached hereto as Exhibit A.]

 

11.           Consideration and Revocation.  Executive is receiving this
Agreement on [DATE], and Executive shall be given [twenty one (21) days] [forty
five (45) days] from receipt of this Agreement to consider whether to sign the
Agreement.  Executive agrees that changes or modifications to this Agreement do
not restart or otherwise extend the above [twenty one (21) day] [forty five (45)
day] period.  Moreover, Executive shall have seven (7) days following execution
to revoke this Agreement in writing to [NAME] and the Agreement shall not take
effect until those seven (7) days have ended.

 

12.           Amendment.  This Release may not be altered, amended, or modified
except in writing signed by both the Executive and  Company.

 

13.           Joint Participation.  The parties hereto participated jointly in
the negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Release.  Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party.  This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.

 

14.           Binding Effect; Assignment.  This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties and their respective successors, heirs, representatives and
permitted assigns.  Neither party may assign its respective interests hereunder
without the express written consent of the other party, except that Company will
honor any written instructions about the direction of severance payments
included in Executive’s will or other estate planning documents.

 

15.           Applicable Law.  This Release shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

16.           Execution of Release.  This Release may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Release.

 

14

--------------------------------------------------------------------------------


 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT,
AND OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN
EMPLOYMENT.

 

If Executive signs this Agreement less than [21 days] [45 days] after she
receives it from  Company, she confirms that she does so voluntarily and without
any pressure or coercion from anyone at the Company.

 

IN WITNESS WHEREOF, [EMPLOYEE NAME] and COMPANY have voluntarily signed this
Agreement and General Release on the date set forth above.

 

Assured Guaranty Ltd.

Executive Name

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

Executive Name

 

 

 

Date

Date

 

 

 

15

--------------------------------------------------------------------------------


 

[EXHIBIT A    (Sample)

 

Job Title (Eligible)

 

Age(s)

 

 

 

 

 

 

Job Title (Not Eligible)

 

Age(s)]

 

16

--------------------------------------------------------------------------------